—Appeal from two decisions of the Unemployment Insurance Appeal Board, filed August 9, 1993 and May 17, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was terminated from his position as a personnel staffing specialist due to misconduct. Claimant’s manager testified that claimant was absent from work without leave from the morning of June 26, 1992 until the employer discharged him effective September 2, 1992. Letters sent to claimant warning him that he was absent without leave and directing that he report to duty were ignored; therefore, we find no reason to disturb the Board’s decision. The remaining arguments raised by claimant have been examined and found to be without merit. Significantly, the Board specifically noted that it considered all arguments *921advanced in claimant’s July 1993 written statement on appeal to the Board.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.